Nunez v Lookout, LLC (2016 NY Slip Op 07409)





Nunez v Lookout, LLC


2016 NY Slip Op 07409


Decided on November 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2016

Tom, J.P., Sweeny, Richter, Manzanet-Daniels, Webber, JJ.


150667/12 2161 2160

[*1]Joe A. Nunez, et al., Plaintiffs-Respondents,
vLookout, LLC, Defendant-Appellant-Respondent, Up 2 Code, LLC, Defendant-Respondent-Appellant.

Appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Paul Wooten, J.), entered April 14, 2015,
And said appeals having been withdrawn, before argument, by counsel for the respective parties; and upon the stipulation of the parties hereto dated October 14, 2016,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: NOVEMBER 10, 2016
CLERK